Case 0:19-cr-60278-CMA Document 1 Entered on FLSD Docket 09/30/2019 Page    1 of YH
                                                                     FILED by    7                                 D.C.



                                                                                              Sep 27, 2019
                             UNITED STATES DISTRICT COURT                                       AN GELA E. NOBLE
                                                                                               CLERK U.S. DIST. CT.
                             SOUTHERN DISTRICT OF FLORIDA                                      S. D. OF FLA. - M IAMI

               19-60278-CR-ALTONAGA/SELTZER
                            CASE NO. _ _ _ _ _ _ __ __
                                     18 U.S.C. § 922(a)(6)
                                     18 U.S.C. § 924(d)(l)

 UNITED STATES OF AMERICA

 vs.

 ERIC YU,

         Defendant.
 - -- -- -- - - - - - -I

                                           INDICTMENT

        The Grand Jury charges that:

                                           COUNT 1
                      Purchase of Firearms by Means of a False Statement
                                     (18 U.S.C. §'922(a)(6))

        On or about August 11, 2017, in Broward County, in the Southern District of Florida, the

 defendant,

                                              ERIC YU,

 in connection with the acquisition of firearms from federally licensed firearms dealers, that is,

 Public Gun and Pawn, Inc. and BudsGunShop.com, did knowingly cause a false and fictitious

 written statement to be made to the dealer, which statement was intended and likely to deceive the

 dealer with respect to any fact material to the lawfulness of the acquisition of said firearms, in that

 the defendant Eric Yu stated in Bureau of Alcohol, Tobacco, Firearms and Explosives Form 4473

 that he was the actual buyer of the firearms, when in truth and in fact, and as the defendant then
Case 0:19-cr-60278-CMA Document 1 Entered on FLSD Docket 09/30/2019 Page 2 of 7



 and there well knew, he was purchasing the firearms for another person, in violation of Title 18,

 United States Code, Sections 922(a)(6).

        It is further alleged that the firearms were:

     1. One (1) Taurus, Model PT809, 9mm caliber (serial number TK061683);

    2. One (1) Taurus, Model PT809, 9mm caliber (serial number TKR80283);

    3. One (1) Bersa Thunder 380, .380 caliber (serial number H39265).

                                           COUNT2
                      Purchase of Firearms by Means of a False Statement
                                     (18 U.S.C. § 922(a)(6))

        On or about October 25, 2017, in Broward County, in the Southern District of Florida, the

 defendant,

                                              ERIC YU,

 in connection with the acquisition of firearms from federally licensed firearms dealers, that is,

 Public Gun and Pawn, Inc. and BudsGunShop.com, did knowingly cause a false and fictitious

 written statement to be made to the dealer, which statement was intended and likely to deceive the

 dealer with respect to any fact material to the lawfulness of the acquisition of said firearms, in that

 the defendant Eric Yu stated in Bureau of Alcohol, Tobacco, Firearms and Explosives Form 4473

 that he was the actual buyer of the firearms, when in truth and in fact, and as the defendant then

 and there well knew, he was purchasing the firearms for another person, in violation of Title 18,

 United States Code, Sections 922(a)(6).

        It is further alleged that the firearms were:

     1. One (1) Taurus, Model PTl 11, 9mm caliber (serial number TKT87917);

    2. One (1) Taurus, Model PTl 11, 9mm caliber (serial number TKT88648);

     3. One (1) Ruger, Model 9E, 9mm caliber (serial number 338-18236).



                                                   2
Case 0:19-cr-60278-CMA Document 1 Entered on FLSD Docket 09/30/2019 Page 3 of 7



                                          COUNT3
                     Purchase of a Firearm by Means of a False Statement
                                    (18 U.S.C. § 922(a)(6))

        On or about November 18, 2017, in Broward County, in the Southern District of Florida,

 the defendant,

                                              ERIC YU,

 in connection with the acquisition of a firearm from federally licensed firearms dealers, that is,

 Public Gun and Pawn, Inc. and BudsGunShop.com, did knowingly cause a false and fictitious

 written statement to be made to the dealer, which statement was intended and likely to deceive the

 dealer with respect to any fact material to the lawfulness of the acquisition of said firearm, in that

 the defendant Eric Yu stated in Bureau of Alcohol, Tobacco, Firearms and Explosives Form 4473

 that he was the actual buyer of the firearm, when in truth and in fact, and as the defendant then and

 there well knew, he was purchasing the firearm for another person, in violation of Title 18, United

 States Code, Sections 922(a)(6).

        It is further alleged that the firearm was one (1) Taurus, Model TCP, .380 caliber (serial

 number 1D125057).

                                           COUNT4
                      Purchase of Firearms by Means of a False Statement
                                     (18 U.S.C. § 922(a)(6))

        On or about November 24, 2017, in Broward County, in the Southern District of Florida,

 the defendant,

                                              ERIC YU,

 .in connection with the acquisition of firearms from federally licensed firearms dealers, that is,

 Public Gun and Pawn, Inc. and BudsGunShop.com, did knowingly cause a false and fictitious

 written statement to be made to the dealer, which statement was intended and likely to deceive the


                                                   3
Case 0:19-cr-60278-CMA Document 1 Entered on FLSD Docket 09/30/2019 Page 4 of 7



 dealer with respect to any fact material to the lawfulness of the acquisition of said firearms, in that

 the defendant Eric Yu stated in Bureau of Alcohol, Tobacco, Firearms and Explosives Form 4473

 that he was the actual buyer of the firearms, when in truth and in fact, and as the defendant then

 and there well knew, he was purchasing the firearm for another person, in violation of Title 18,

 United States Code, Sections 922(a)(6).

        It is further alleged that the firearms were:

     1. One (1) SCCY Industries, LLC, Model CPX-1, .9mm caliber (serial number 592908);

    2. One (1) SCCY Industries, LLC, Model CPX-1, .9mm caliber (serial number 569686);

    3. One (1) SCCY Industries, LLC, Model CPX-1, .9mm caliber (serial number 592909).

                                 FORFEITURE ALLEGATIONS

         1.     The allegations of this Indictment are hereby re-alleged and by this reference fully

 incorporated herein for the purpose of alleging forfeiture to the United States of America of certain

 property in which the defendant, ERIC YU, has an interest.

        2.      Upon conviction of a violation of Title 18, United States Code, Section 922(a)(6),

 as alleged in this Indictment, the defendant shall forfeit all guns and ammunition that were involved

 in, or used in, the offense, pursuant to Title 18, United States Code, Section 924(d)(l).



                                [This Space Intentionally Left Blank]




                                                   4
Case 0:19-cr-60278-CMA Document 1 Entered on FLSD Docket 09/30/2019 Page 5 of 7



        All pursuant to Title 18, United States Code, Sections 924(d)(I) and the procedures set

 forth at Title 21, United States Code, Section 853, as incorporated by Title 28, United States Code,

 Section 246I(c).                                                                               •


         A TRUE BILL


                                                               /

                                                              FOREPERSON




                                                  5
  Case 0:19-cr-60278-CMA Document 1 Entered on FLSD Docket 09/30/2019 Page 6 of 7
                                               UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF FLORIDA

UNITED ST ATES OF AMERICA                                     CASE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  v.
                                                              CERTIFICATE OF TRIAL ATTORNEY*
ERIC YU,
                                                              Superseding Case Information:
               Defendant

Court Division: (Select One)                                  New defendant(s)            Yes        No
         Miami                   Key West                     Number of new defendants
W        FTL                     WPB        FTP               Total number of counts

         I.         I have carefully considered the allegations of the indictment, the number of defendants, the number of
                    probable witnesses and the legal complexities of the Indictment/Information attached hereto.
         2.         I am aware that the information supplied on this statement will be relied upon by the Judges of this
                    Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                    Act, Title 28 U.S.C. Section 3161.
         3.         Interpreter:    (Yes or No)       No
                    List language and/or dialect
                                                      - --
         4.         This case will take 2-3 days for the parties to try.
         5.         Please check appropriate category and type of offense listed below:

                    (Check only one)                                  (Check only one)


                                                  ✓
         I         0 to 5 days                                        Petty
         II        6 to 10 days                                       Minor
         III       11 to 20 days                                      Misdem.
         IV        21 to 60 days                                      Felony              ✓

         V         61 days and over
         6.       Has this case previously been filed in this District Court?    (Yes or No) No
          If yes: Judge                                     Case No.
                                                                       ---------------
          (Attach copy of dispositive order)
          Has a complaint been filed in this matter?         (Yes or No)      No
          If yes: Magistrate Case No.
          Related miscellaneous numbers:
          Defendant(s) in federal custody as of
          Defendant(s) in state custody as of
          Rule 20 from the District of
          Is this a potential death penalty case? (Yes or No)

          7.         Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                     prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?                            No ✓

          8.         Does this case originate from a matter pending in e No
                     prior to August 8, 2014 (Mag. Judge Shaniek      ynard .




                                                                      Assistant United States Attorney
                                                                      Bar No. 99835
 *Penalty Sheet(s) attached                                                                                    REV 8/13/2018
    Case 0:19-cr-60278-CMA Document 1 Entered on FLSD Docket 09/30/2019 Page 7 of 7




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                           PENALTY SHEET

     Defendant's Name: ERIC YU
                          --------------------------
     Case No:
                ------------------------------
     Counts #: 1-4

     Purchase of Firearms by Means of a False Statement

     Title 18, United States Code, Section 922(a)(6)

1    *Max. Penalty: Ten (10) Years' Imprisonment
      *Refers only to possible term of incarceration, does not include possible fines, restitution,
              special assessments, parole terms, or forfeitures that may be applicable.
